Medina County, No. 2020. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Medina County to certify its record. Upon consideration of appellant's motion to stay appellee from undertaking any physical construction or other actions not easily revocable during the pendency of appellant’s appeal to this court,
IT IS ORDERED by the court that said motion for stay be, and the same is hereby, granted, effective March 20, 1992.
Douglas and H. Brown, JJ., dissent.